Citation Nr: 0613735	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of an 
injury to the right ring finger.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to September 
1978.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision that denied a claim of 
entitlement to service connection for residuals of a right 
knee injury and a claim of service connection for residuals 
of an injury to the right ring finger.  


FINDING OF FACT

The veteran does not currently have a right knee or a right 
ring finger disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a 
right knee injury is denied.  38 U.S.C.A. §§ 1110, 1131 (West 
2005); 38 C.F.R. § 3.303 (2005).

2.  Entitlement to service connection for residuals of an 
injury to the right ring finger is denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2005).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.

The record reflects that the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claims, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire VA to obtain evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
July 1, 2003.  In this letter, the RO specifically informed 
the appellant of the current status of his claims and of the 
evidence already of record in support of those claims.  The 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the benefit sought on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for residuals of injuries to 
the right knee and right ring finger, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

Moreover, VA requested and reviewed the appellant's service 
medical records, as well as additional post-service VA 
medical records, in support of his claims.  He has not 
identified any additional evidence or information which could 
be obtained to substantiate the present claims and the Board 
is unaware of any other outstanding evidence or information.  
With specific regard to the allegation of outstanding service 
medical records, it is noted that there is no corroborative 
evidence of such.  In fact, it is noted that the record 
reflects that all of the veteran's service medical records 
have been sent and associated with the claims folder.  
Although the appellant, through his representative, has 
requested a VA examination to show nexus, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
There is currently sufficient evidence to decide the claims. 

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2004, after the initial VCAA 
letter was issued in July 2003.  Subsequently, additional 
notification and additional evidentiary development were 
accomplished in accordance with the VCAA.  The claim was 
thereafter last adjudicated in a December 2004 supplemental 
statement of the case.  The Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA, the implementing 
regulations, and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A § 
1110; 38 C.F.R. § 3.303.  Service connection can be granted 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, an appellant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A review of the veteran's service medical records shows that 
he presented for treatment in March 1973 for a contusion of 
the right leg after falling.  Treatment included bandages.  
In June 1973, he was treated for a cut to the right index 
finger.  In July 1976, he complained that his right knee 
popped out of place.  He said he had a recent history of 
trauma.  A July 1976 X-ray report reflects that the veteran's 
right knee was normal.  Thereafter, there is no indication of 
either right knee or finger complaints, treatment or 
diagnoses.  On separation examination in July 1978, the upper 
and lower extremities were normal. 

It is not disputed that the service medical records reflect 
treatment for acute and transitory injuries to the right knee 
and a finger of the right hand, but these resolved without 
residual disability by the time of his separation physical 
examination in July 1978.  Further, the current record 
including VA treatment notes reflects no competent medical 
evidence of current right knee or right finger disability. 

In his September 2004 appeal to the Board, the appellant, 
through his service representative, requested that he be 
accorded a VA compensation examination to confirm the 
presence of a current right knee and right ring finger 
disability and to provide a nexus opinion that causally 
linked the appellant's in-service injuries and his claimed 
current disability.  VA has repeatedly requested that the 
appellant submit evidence indicating a current right knee or 
right ring finger disability, but he has not done so.  In the 
September 2004 substantive appeal, the appellant's 
representative argued that "if nothing else, [the appellant] 
would have a [right ring finger] scar that should be looked 
at," but that speculation can hardly be considered evidence 
meriting remand for a VA examination, especially where the 
appellant has not stated that he actually has such a scar, or 
that he is experiencing current symptoms related to its 
existence.  Under these circumstances, where there is no 
reasonable possibility that further assistance would 
substantiate the appellant's claims, a VA examination or 
further VA assistance to the appellant is not required.  See 
38 C.F.R. § 3.159(c)(4) and (d).

Here, the record supports the finding that although the 
appellant experienced acute and transitory injuries in 
service, he does not have a current disability related to 
those injuries.  Accordingly, the Board has concluded that 
the preponderance of the evidence is against the claims and 
the present appeal must be denied.


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for residuals of an injury 
to the right ring finger is denied.


____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


